Citation Nr: 1401597	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  08-29 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-operative right wrist ganglion cyst excision with residual strain and synovitis. 

2.  Entitlement to a compensable rating for residuals of right foot fracture.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which resumed a 10 percent rating for post-operative excision of ganglion cyst of the right wrist with residual strain and synovitis, effective January 23, 2007, and denied entitlement to a compensable rating for right foot fracture.  

In July 2011, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims file.  

The Board remanded this matter for further development in an October 2011 decision in which it also referred to the RO the issue of entitlement to service connection for flat feet or pes planus, to include as due to service-connected right foot fracture.  As no action has been taken on this claim, it is again referred to the RO for appropriate development.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  The evidence of record demonstrates that post-operative excision of a ganglion cyst of the right wrist with residual strain and synovitis is manifested by subjective complaints of pain, with objective evidence of limitation of motion due to pain, but no clinical evidence of ankylosis.  

2.  For the period prior to February 23, 2009, the evidence of record demonstrates that the Veteran's residuals of a right foot fracture are manifested by symptoms that result in only a slight disability.  

3.  For the period from February 23, 2009, the evidence of record demonstrates that the Veteran's residuals of a right foot fracture are manifested by symptoms that result in a moderately severe disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for post-operative excision of a ganglion cyst of the right wrist with residual strain and synovitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, Diagnostic Code 7819-5215 (2012).  

2.  For the period prior to February 23, 2009, the criteria for a compensable disability rating for residuals of a right foot fracture are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code 5284 (2012).  

3.  For the period from February 23, 2009, the criteria for a 20 percent disability rating, but no higher, for residuals of a right foot fracture are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code 5284 (2012).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before addressing the merits of the claims now on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative have alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via correspondence dated in April 2007 and July 2008 of the information necessary to substantiate his claims.  He also was notified of how VA determines disability ratings and effective dates in the April 2007 correspondence.  The April 2007 letter addressed all notice elements and predated the initial adjudication by the AOJ/RO of the higher rating claims in July 2007.  Nothing more was required.  

With regard to the additional notice requirements for increased rating claims, it is acknowledged that the VCAA letter sent to the Veteran in July 2008 may not fully satisfy the specifics of the original Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which required VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence of how the disability affected the veteran's employment.  However, this letter did advise the Veteran of the criteria necessary to substantiate a higher rating for his service-connected disabilities.  In any event, the United States Court of Appeals for the Federal Circuit has vacated the Court's previous decision in Vazquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  The Board finds that the Veteran has received such notice.  

Next, VA has a duty to assist a veteran in the development of his claims.  This duty includes assisting him in the procurement of pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  The RO has obtained private and VA treatment records which appear either in the claims file or in the Veteran's eFolder.  The Veteran and his representative have submitted written statements discussing his contentions and the Veteran testified before the undersigned in favor of his claims.  The Veteran also was provided with VA examinations concerning his higher rating claims.  While efforts to obtain the Veteran's medical records from the state worker's compensation system were unsuccessful, the Board finds that the available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.  

Increased Ratings - Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is being undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.  

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms - not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3.  

Right Wrist

Historically, the Veteran was granted service connection for ganglion of the right wrist in an April 1978 rating decision and awarded a noncompensable rating, effective August 6, 1977.  This initial disability rating was increased to 10 percent in a March 1981 rating decision for the currently styled post-operative excision of a ganglion cyst of the right wrist with strain and synovitis, effective June 2, 1980.  Information in the claims file indicates that from March 2, 1984 until the filing of his current claim in January 2007, the Veteran's right wrist disability was rated as noncompensable because he failed to appear for a VA examination.  In the July 2007 rating decision now on appeal, his 10 percent rating for this disability was resumed, effective January 23, 2007.  In his written submissions and Board testimony, he essentially contends that his right wrist is painful and continued to worsen more than accounted for by his current 10 percent rating.  

The Veteran's disability on appeal is rated pursuant to Diagnostic Code 7819-5215.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 7819 indicates a benign skin neoplasm rating and Diagnostic Code 5215 sets forth the criteria for rating the wrist.  

During the pendency of the Veteran's claim and appeal, amendments were made to the criteria for rating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2010).  However, these amendments only apply to applications received by VA on or after October 23, 2008, or if the Veteran expressly requests consideration under the new criteria.  To avoid a further delay of this appeal, the Board will consider the Veteran's appeal under both the former and current skin regulations.  This approach will avoid any prejudice to the Veteran.  

Under the former criteria, benign skin neoplasms are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800); as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or impairment of function.  The former Diagnostic Code 7805 provides for a scar to be rated on the limitation of function of the affected part.  38 C.F.R. § 4.118 (2008).  The current Diagnostic Code 7805 provides that any other scars, including linear scars, are to be rated based on any disabling effect(s) and the appropriate diagnostic code for such effects.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2012).  However, in this case the VA examinations of record do not report on any visible scar at the site of the in-service ganglion cyst excision, so the Veteran must be rated on his right wrist.  

In order for the Veteran to receive an increased rating under potentially applicable criteria for rating the wrist, there must be a showing of favorable ankylosis in 20 to 30 degrees of dorsiflexion to merit a 30 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2012).  A 10 percent rating is the highest rating that may be assigned for limitation of motion of a major or minor wrist without ankylosis, on the basis of either limitation of dorsiflexion less than 15 degrees, or plantar flexion limited in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2012).  Further, evaluation of a musculoskeletal or orthopedic disability for rating purposes also requires consideration of any functional loss due to pain, incoordination, weakness, or fatigability, including loss or limitation of functional ability during flare-ups or when the joint is used repeatedly over a period of time.  38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran underwent a VA examination in April 2007.  The VA examiner reported that the Veteran's only complaint was occasional pain.  It was noted that he used no assistive devices.  Although he worked as a truck driver and was uncomfortable, the Veteran reported that he had never missed work on account of his right wrist.  He did complain that his writing, lift, and grip were impaired whenever he had pain.  He took no medications.  

On examination, the Veteran was noted as right-handed.  Active and passive range of motion with a goniometer revealed dorsiflexion to 39 degrees, plantar flexion to 54 degrees, radial deviation to 20 degrees, and ulnar deviation to 30 degrees.  There was only pain on end motion of all ranges of motion.  Range of motion after three repetitions was not additionally limited by pain, fatigue, weakness, or lack of endurance.  There were no reported flare-ups.  An X-ray study of the right wrist was normal.  Diagnosis was chronic right wrist strain.  

According to a May 2007 VA medical record, the Veteran made his initial visit to a VA clinic in Pennsylvania and complained of occasional pain in the area of his ganglion cyst.  It was also noted that he was reemployed as a truck driver after a period of unemployment.  

The Veteran underwent a VA examination in June 2010.  The examiner reviewed the claims file and noted that the Veteran incurred both of his service-connected disabilities now on appeal as a result of being run over by a truck while in service.  The Veteran told the examiner that both conditions had worsened since his discharge from service in 1977.  It was noted that the Veteran had subjective complaints of right wrist pain which he described as moderate intermittent pain with moderate stiffness and moderate weakness intermittently which occurred three to four times weekly for about 10 minutes.  He told the examiner that he took one Aleve twice a day for right wrist pain.  He complained of difficulty pushing, pulling and lifting more than 50 pounds.  

Active and passive range of motion measured by a goniometer revealed dorsiflexion to 50 degrees, palmer flexion to 50 degrees, radial deviation to 20 degrees, and ulnar deviation to 40 degrees.  There was evidence of moderate pain of the right wrist with dorsiflexion 40 to 50 degrees, palmar flexion 40 to 50 degrees, radial deviation 10 to 20 degrees, and ulnar devidation 30 to 40 degrees.  With three repetitive measurements, range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  There was no additional loss of function of the right wrist on physical examination.  The Veteran denied any flare-ups.  There was moderate tenderness noted along the dorsal aspect of the right wrist, but there was no swelling, no heat, no redness, and no drainage.  There was moderate weakness and stiffness noted of the right wrist, but no deformity, no instability, no giving way, no effusion, no dislocation, and no subluxation of the right wrist.  

Diagnosis was right wrist sprain status post residuals of right wrist surgery with range of motion abnormality.  Functional impairment as it related to the Veteran's work as a truck driver and to his activities of daily living consisted of difficulty in pushing, pulling, and lifting more than 50 pounds due to right wrist pain.  

During his Board hearing in July 2011, the Veteran testified that over the last 30 years since he injured his right wrist he had lost range of motion and strength of grip.  While he did not drop things, he said that he had a hard time maintaining a hold for an extended period of time.  Because he is right side dominant, the Veteran complained that he had to learn to awkwardly refocus his occupational and social life using his left hand.  He also complained that his right hand cramped a lot and that he would experience some numbness and tingling in his right hand a few days a week after a hard day of work.  The Veteran, a tractor trailer driver in the tri-state area, said that his hand would cramp up for half an hour and he would put wraps on it.  He said that it did not lock in position.  He also noted that his symptomatology only increased with work and that he tried to use his left hand as much as possible.  He said that the hand would swell when he overexerted.  He estimated his regular daily right hand pain was a 6 and the most severe was either an 8 or 9 on a scale from 1 to 10.  For relief, he took over-the-counter medications.  See hearing transcript at pp. 3-9.  

The Veteran underwent a VA examination in November 2011.  He complained of daily pain and cramping, which lasted about 20 to 30 minutes, and was worse at the end of the day.  He also had weakness and stiffness, but denied giving way, locking, fatigability, or lack of endurance.  He took Tylenol with minimal relief and did not use any assistive devices.  The VA examiner noted that the Veteran was still able to work as a full-time truck driver despite his pain and cramping, but was not able to use a hammer for long periods of time, or in his left hand, so was limited working around the house.  He also developed cramping if he wrote for a long period of time.  Flare-ups were rare in which his cramping and pain were worse.  

On examination in November 2011, active range of motion of the right wrist measured three times with a goniometer revealed: dorsiflexion to 20 degrees (with pain at 20 degrees); palmar flexion to 30 degrees (with pain at 30 degrees); radial deviation to 10 degrees (without pain); and ulnar deviation to 20 degrees (without pain).  Upon repetition, range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  Diagnosis was right wrist strain with residuals.  

Based on the evidence of record, the Board finds that a rating in excess of 10 percent for post-operative excision of a ganglion cyst of the right wrist with strain and sinovitis is not warranted.  The 10 percent rating assigned to his right wrist disability from January 23, 2007, is technically based on a clinical finding of limitation of motion under Diagnostic Code 5215.  This 10 percent rating reflects the highest disability rating available for limitation of motion absent a showing of ankylosis pursuant to Diagnostic Code 5214.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In this regard, the three VA examinations of record do not show any ankylosis of the right wrist.  In the absence of an actual objective medical demonstration of ankylosis, the Board may not rate the right wrist disability as ankylosis under Diagnostic Code 5214.  Johnston v. Brown, 10 Vet. App. 80 (1997).  The clinical record establishes that no ankylosis of the right wrist was present during the period of this appeal, so no 30 percent rating is available in this appeal for favorable ankylosis in 20 degrees to 30 degrees dorsiflexion.  

Range of motion measurements in the three VA examinations of record did not even show dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm, the criteria for the current 10 percent rating under Diagnostic Code 5215.  Therefore, it is obvious that the Veteran's current 10 percent rating for his right wrist disability was restored in 2007 based on his subjective complaints of pain and discomfort and adequate indicia of pathology.  See 38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this instance, the Veteran is already receiving the maximum disability rating available for limitation of motion by consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45 (2012) and the DeLuca provisions regarding pain and functional loss.  Consequently, for the period of this appeal, a rating in excess of 10 percent is not warranted for complaints of pain and limitation of motion caused by the Veteran's service-connected right wrist disability.  

In reaching the above conclusion, the Board has considered the Veteran's Board hearing testimony.  As noted above, the Veteran is competent to report his subjective symptoms as they pertain to his right wrist disability.  The Board finds that great evidentiary weight must be given to the objective medical evidence of record, but, as noted above, the Veteran's subjective assertions regarding the severity of his disability have assisted in determining his continued entitlement to a compensable rating for his right wrist disorder.  In view of the foregoing discussion, the Board finds that the 10 percent rating assigned for the period adequately compensates him for the objectively demonstrable impairment associated with it.  His claim for a further increased rating must therefore be denied.  Because the evidence for this claim is not approximately balanced with respect to the merits of this issue, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Right Foot

Historically, the Veteran was granted service connection for a fracture to the right foot in an April 1978 rating decision and awarded a noncompensable rating, effective August 6, 1977.  The Veteran filed his current claim for a compensable rating in January 2007.  In his written submissions and Board testimony, he essentially contends that his right foot service-connected disorder has worsened over time.  

This right foot disability is not specifically listed in the rating schedule.  The disability was rated pursuant to Diagnostic Code 5284, which sets forth the criteria for rating foot injuries not already covered by another provision of the rating schedule.  Diagnostic Code 5284 assigns a 10 percent rating for a moderate foot injury; a 20 percent rating for a moderately severe foot injury; and a 30 percent rating for a severe foot injury.  With actual loss of use of the foot, a 40 percent rating will be assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  The words "slight," "moderate," and "severe" are not defined in the rating schedule.  Use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

The Veteran underwent a VA examination in April 2007.  He complained of occasional pain in his right foot, no weakness and no fatigability.  There were no limitations of standing or walking.  He took no medications and no corrective devices were used.  It was also noted that though he used his right foot constantly as a truck driver, he had never missed work on account of his right foot.  His activities of daily living were totally uncompromised by his right foot disorder.  

On examination, the mid-foot was exquisitely tender medially.  He had a slight exostosis noted.  Otherwise, there were no unusual callosities, deformities, or hammertoes.  The examiner also found no objective evidence of painful motion, edema, weakness, instability, or tenderness.  There was no abnormal weight bearing and no functional limitations on standing or walking.  It was specifically noted that at that time the Veteran did not have flat feet.  X-ray studies were noted as normal.  Diagnosis was chronic right foot strain.  

A May 2007 VA medical record noted no edema about the extremities and positive pedal pulses.  

A November 2007 VA medical record noted the Veteran was having problems with plantar fasciitis and would be fitted with orthotics.  

A June 2008 VA medical record noted that a previous episode of plantar fasciitis had resolved.  Examination of the extremities showed no edema and positive pedal pulses.  

A February 23, 2009 VA medical record revealed that the Veteran's right foot pain had returned.  Examination noted the right foot was without deformity and non-tender.  Pain was reported with full weight bearing.  A MRI scan showed the tibial posterior tendon was abnormal and that this was consistent with the clinical history of a tendon injury.  Tenosynovitis also was noted.  

A March 2009 VA medical record indicated that the Veteran presented with a painful right foot and ankle.  The Veteran said that the foot had been swollen for weeks and indicated that it had been swelling since his initial in-service injury.  He said his hard plastic orthotics had helped in the past, but lately had not been helping.  

The Veteran underwent a VA examination in June 2010.  He complained of constant moderate to severe right foot pain which occurred with rest, standing, or walking with weakness and fatigability of the right foot.  He took one Aleve twice a day for his right foot condition.  He denied any surgeries to the right foot.  He presented with a moderate antalgic gait and utilized orthotics in his shoe, which he said were helpful.  He denied using braces, crutches, walkers, or canes.  It was noted that the Veteran had difficulty in prolonged standing or walking for more than one hour due to right foot pain.  

On examination in June 2010, active and passive range of motion with the use of a goniometer revealed normal range of motion in the toes and with repetitive use range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  Right foot dorsiflexion was to 20 degrees, plantar flexion was to 40 degrees, inversion was to 20 degrees and eversion to 10 degrees.  There was evidence of moderate pain with dorsiflexion 10 degrees to 20 degrees, plantar flexion 30 degrees to 40 degrees, inversion 10 degrees to 20 degrees, and eversion 0 to 10 degrees.  With repetition, range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  There was also no evidence of edema, weakness, or instability of the feet.  There was moderate tenderness noted along the plantar aspect of the right foot.  Regarding functional limitations on standing and walking, the Veteran did have moderate callous formation noted on the first metatarsal areas of the plantar aspects of both feet as well as moderate calluses noted of both heels as well as unusual shoe pattern wear of both shoes to suggest abnormal weight bearing.  The Veteran reported difficulty in prolonged standing and walking for more than one hour due to right foot pain.  There was no evidence of flat feet noted during this examination.  Diagnosis was right foot strain status post residuals of right foot injury with range of motion abnormality.  

June 2010 VA medical records revealed that the Veteran was unable to work as a truck driver due to foot pain and was on medical leave.  It was noted that the Veteran had not followed up on a March recommendation for casting for orthotics.  Also noted was an assessment of bilateral severe pes planus foot structure and possible posterior tibial tendonitis or a tear as well as right foot tenosynovitis tibialis posterior tendon.  A cam walker brace was ordered.  A July 2010 VA medical record revealed that the Veteran received the cam walker.  

A July 2010 MRI scan of the right ankle showed a marked abnormality involving the posterior tibial tendon and probably a component of plantar fasciitis.  An injury to the tibiospring ligament also could not be excluded.  The interpreter thought that these findings might suggest pes planus.  A correlation with weight-bearing X-rays was recommended.  

A July 2010 VA medical record indicated that the Veteran reported increased foot pain since having the cam walker.  Forms were completed for a temporary work disability and Vicodin was prescribed for severe foot pain.  

An August 2010 VA medical record indicated an order for an Arizona brace for the right ankle.  In October 2010 he was fitted with the Arizona brace.  

An October 2010 medical record found in the claims file associated with an unsuccessful claim for worker's compensation indicated that the Veteran was off work for several months and unable to drive and was to limit his weight bearing.  The record was completed by a VA clinic nurse practitioner who diagnosed a posterior tibial tendon dysfunction.  Prognosis was listed as unknown, but it was noted that the Veteran was to be fitted with a brace.  

A November 2010 VA medical record noted the Veteran had posterior tibial tendon dysfunction of the right ankle and foot and was then on short term disability.  Increased foot and ankle pain was noted over the past week, which was relieved with limited weight bearing.  

Weight-bearing X-ray studies of the right foot undertaken at VA in December 2010 indicated a history of posterior tibial tendon dysfunction.  Impression was pes planovalgus suggestive of possibly posterior tibial tendon dysfunction.  The old healed fracture involving the base of the little toe metatarsal bone was noted at the insertion of the peroneus brevis tendon.  

A January 2011 VA medical record noted that the Veteran had been able to drive a truck for 37 years despite the pain in his right foot because the work did not entail long amounts of time on his feet.  It was also noted that in 2007 he saw an outside podiatrist where he received custom orthotics.  His foot pain significantly increased this year and his work duties increased to where he was walking on uneven surfaces and climbing over railroad objects.  The VA podiatrist further noted that the Veteran could only wear the cam walker at home without a shoe; he could not fit it into any shoe or boot.  He wanted to return to work despite the pain but had to wear steel toed boots.  It was noted that a MRI scan indicated a worsening pathology of the tendon since April 2009.  Various treatment options were discussed, including right foot surgery.  

Another January 2011 VA record noted that a new shoe type that opened in the back should fit the Arizona brace.  He received the new shoes in June 2011.  

According to a June 2011 medical record from the office of Dr. B.L.B., a private podiatrist, the Veteran's proprioception sensations and vibratory sensations were normal.  The private examiner noted 2/4 edema on the right foot, which was tender along the course of the posterior tibial tendon.  Inversion was guarded and a decrease was noted in the right arch.  Dorsalis pedal pulses were 2/4 bilateral as were posterior tibial pulses.  Impression was tibialis posterior dysfunction.  

During his Board hearing in July 2011, the Veteran testified that he was a truck driver and that he did everything with his right foot.  He said that he now used cruise control to prevent his right foot from locking up and cramping when his foot pressed on the accelerator.  Or he would use only the tip of his toe on the accelerator.  The Veteran said that when he came home from work he put on a brace, which he wore throughout the night.  The Veteran explained that since June 2010 he had worn three braces.  He had worn a soft brace for three months, a cam walker for three or four months, and then an Arizona brace.  

He also testified to pain, inflammation, swelling, and having to stretch his right shoe into a larger size.  He described his right foot pain as a constant 8 or 9 daily.  He said that he was constantly shifting weight to the other foot, propelled with his left foot, and grabbed with his left hand, which was awkward because he was right-handed.  He said that his primary care provider told him that surgery on his foot was the last thing they wanted to do.  He had not undergone any physical therapy within the past six months.  He said that his right foot was swollen all the time, which he noticed when he removed his shoes at night.  

The Veteran also testified that his two service-connected disabilities were easier to deal with when he was younger, but that now every day was a "burden."  He said that at work his service-connected foot disorder caused him more problems than his service-connected right wrist disorder.  He explained that he did a lot of climbing and walking as well as driving while at work.  See hearing transcript at pp. 10-26.  

The Veteran underwent a VA examination in November 2011.  The Veteran told the examiner that his right foot had been painful ever since his in-service injury when a truck ran over his right foot.  He complained of constant pain in the right foot with resting, standing, and walking.  He could stand for about one hour and could walk two blocks.  He took Tylenol with mild relief.  He sometimes got message therapy.  He felt like he had weakness in his right foot with standing and walking, but denied fatigability.  It was noted that he wore a specially-made leather shoe, which provided some relief.  It was noted that he had worn braces in the past, but did not wear shoe inserts.  It was also noted that the Veteran was able to hold down his full-time job driving a truck.  

On examination, the Veteran had painful motion and tenderness of his right foot, but no edema, weakness, or instability.  Mild pronation of the right foot was noted.  Bilateral flatfeet also were noted.  The Achilles tendon on the right foot was not aligned with the os calcis.  There were no calluses, breakdown, or unusual shoe wear of either foot.  There was pain on manipulation of the right foot.  Imaging revealed tenosynovitis of the right foot and ankle, or posterior tibial tendon dysfunction.  Diagnosis was posterior tibial tendon dysfunction of the right foot with mild pronation, pes planus, and chronic pain.  

Based on the evidence of record, the Board finds that the Veteran's residuals of a right foot fracture do not warrant a compensable rating before February 23, 2009, when pain was reported with full weight bearing.  A MRI scan of that date also showed increasing pathology - the tibial posterior tendon was abnormal and tenosynovitis was noted.  A later MRI scan indicated a worsening pathology of the tendon had existed since April 2009.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that his residuals of a right foot fracture warrant a 20 percent rating, but only from February 23, 2009.  This service-connected disability appears to be no more than moderately severe in the right foot, and the overall evidence does not show a severe impairment of the right foot as the Veteran is still able to drive a truck for a living.  

The medical evidence of record shows that in the April 2007 VA examination the Veteran was noted as complaining of occasional pain in his right foot, and there was no abnormal weight bearing or functional limitations on standing or walking.  By the time of the June 2010 VA examination, however, the Veteran complained of constant foot pain and difficulty in prolonged standing and walking for more than one hour.  He wore orthotics in his shoe.  At the time of the November 2011 VA examination, the Veteran complained of constant pain in the right foot whether resting, standing, or walking.  Mild pronation and pes planus were noted.  Imaging had revealed tenosynovitis of the right foot, or posterior tibial tendon dysfunction. 

After February 23, 2009, there is persuasive evidence of pain on use as well as a tendon dysfunction, tenosynovitis, use of special braces, and a discussion of possible foot surgery, which the Board finds provides evidence of a moderately severe disability for the right foot.  

The Board also finds that the clear preponderance of the evidence is against a rating in excess of 20 percent for the right foot, for the period from February 23, 2009.  The Veteran's disability of the right foot would have to more nearly approximate a severe foot injury in order to warrant a 30 percent rating.  The Board finds that evidence of posterior tibial tendon dysfunction of the right foot with mild pronation and pain does not show a severe right foot, but is more consistent with the criteria for reflecting at most a moderately severe disability, or the20 percent rating found under Diagnostic Code 5284.  Further, as noted in the discussion above, before February 23, 2009, there is no evidence of even a moderate right foot disability.  

The evidence of record also indicates that at the time of his three VA examinations of record the Veteran had no objective evidence of edema, weakness, or instability.  Additionally, the VA General Counsel noted in a precedent opinion dated August 14, 1998, that Diagnostic Code 5284 is a more general diagnostic code under which a variety of foot injuries may be rated and that not all disabilities under which it is rated may affect the range of motion and require consideration under 38 C.F.R. §§ 4.40 and 4.45.  VAOPGCPREC 9-98.  Even assuming the residuals of the Veteran's right foot injury affects his range of motion, the Board notes that there is no evidence in the medical record of additional functional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use, as specifically noted in the report of the June 2010 VA examination, although tenderness was noted along the plantar aspect of the right foot.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  As such, a rating in excess of 20 percent for the right foot, for the period since February 23, 2009, is not warranted.  

For either period before or since February 23, 2009, the Board has also considered entitlement to a higher rating under Diagnostic Codes 5277 (weak foot), 5278 (claw foot), 5279 (metatarsalgia (Morton's disease)), 5280 (hallux valgus), 5281 (hallux rigidus), 5282 (hammer toe), and 5283 (malunion or nonunion of tarsal or metatarsal bones).  There is no medical evidence of weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion/nonunion of the tarsal or metatarsal bones and on review, an analogous rating pursuant to any of these codes is not warranted for either the period prior to February 23, 2009, or the period since.  A rating under Diagnostic Code 5276 also is inappropriate in this case as it was noted in the Introduction above that the issue of secondary service connection for pes planus has been referred to the RO for development and adjudication.  Therefore, any symptomatology related to the Veteran's pes planus should not be used at present to determine a possible increase in his service-connected right foot disability.  

The Veteran is competent to report his symptoms relating to his service-connected right foot disorder.  The Board is aware of the Veteran's assertions as to the severity of this disorder.  However, while these contentions, especially regarding pain, support a finding of moderately severe disability since February 23, 2009, the Board has also found that the more persuasive medical evidence of record does not support any increase higher than the 20 percent awarded for the right foot.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Despite the Veteran's evidence as to his symptoms, a fair reading of the objective evidence before the Board shows that the manifestations do not satisfy the diagnostic criteria for a compensable rating, for the period prior to February 23, 2009, or for a 30 percent rating for the right foot, for the period since February 23, 2009.  

As the Board finds that the record presents no basis for an assignment of a compensable disability rating, for the period prior to February 23, 2009, or in excess of 20 percent, for the period from February 23, 2009, for the service-connected right foot disorder, there is no basis for further staged ratings of the disability pursuant to Hart.  Hart, 21 Vet. App. at 509-10.  





Conclusion

The Board also notes that there is no indication that referral is warranted in this case for consideration of the assignment of any disability rating on an extra-schedular basis during the time period in question.  See 38 C.F.R. § 3.321(b).  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extra-schedular consideration.

In this case, there has been no showing that the Veteran's disability picture for either a right wrist or right foot disability could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings for both disorders, and as has been explained thoroughly herein, the currently assigned noncompensable rating for the right foot is being increased to a compensable level, which in the Board's determination adequately describes the severity of the Veteran's symptoms of this disability.  The recitation of the evidence above indicated the increasing symptomatology for this disorder, in particular after February 23, 2009.  As to the right wrist disability, the Board has determined that the currently assigned 10 percent rating should not be increased because the subjective evidence of pain and objective evidence of limitation of motion due to pain is not met with any evidence of ankylosis.  

Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's right wrist and right foot disability pictures include such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of disability ratings on an extra-schedular basis is not warranted in this matter.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a rating in excess of 10 percent for post-operative excision of a ganglion cyst of the right wrist with residual strain and synovitis is denied.  

Entitlement to a compensable disability rating for residuals of a right foot fracture, for the period prior to February 23, 2009, is denied.  

Entitlement to a 20 percent disability rating for residuals of a right foot fracture, for the period from February 23, 2009, is granted, subject to the laws and regulations governing monetary awards.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


